PAINTER, J.,
dissenting.
[,I would affirm the trial court’s grant of summary judgment in favor of UNUM Life Insurance Company of America, find*623ing that UNUM timely paid Hawkins under the long-term disability policies once it received satisfactory proof of loss. The record is clear that UNUM requested income information from Hawkins on April 14, 2000, and June 19, 2000, but the information was not received until April 12, 2005. The claim was paid in full on May 11, 2005, within the statutory period. Thus, summary judgment was appropriate pursuant to La. Code Civ.P. art. 966.